WASSERSTROM, Chief Judge.
Defendant appeals from a conviction by jury of six counts of robbery in the first degree. His sole point on appeal is that the jury selection was discriminatory against women in violation of Daren v. Missouri, 439 U.S. 357, 99 S.Ct. 664, 58 L.Ed.2d 579 (1979).
The difficulty with defendant’s position is that he did not raise this objection in timely fashion by motion to quash the jury panel. He seeks to avoid that problem by reliance on opinions of this court, especially State v. Williams, 595 S.W.2d 378 (Mo.App.1980), which have excused procedural defects and have considered discrimination against women in jury selection as plain error.
Wiiiiams and like eases recognized a special exception to the rule requiring timely objection to the jury panel, applicable only to those cases tried between September 27, 1977 (the date of the Missouri Supreme Court Duren opinion) and January 9, 1979 (the date of the United States Supreme Court Duren opinion). The present case does not fall within that time span since the trial here occurred on June 6 and 7, 1977. The Williams exception therefore does not aid this defendant.
Defendant asks that we expand the exception mentioned to cover the present situation, pointing out that he did raise the Duren objection in the trial court in a motion for new trial. That objection came too late. Expansion of the Wiiiiams exception to this case would lack any logical foundation, and we decline to do so.
Affirmed.
All concur.